Mr! 'Justice Green delivered the opinion of the Court. ' Appellants were sued by appellee in trespass to recover from them damages for injuries to her person by them inflicted. The trial was had, the jury assessed plaintiff’s damages at $500; defendants’ motions for a new trial and in arrest of judgment were each overruled and judgment was entered against the defendants, as appears by the verdict and the record as corrected and now filed in this cause. Hence there is no ground for sustaining the objection of appellants that the judgment is against the defendant and not against the defendants. The appellants also contend the evidence does not sustain the verdict. In this view we do hot concur. The evidence on behalf of the plaintiff was amply sufficient, if the jury believed the witnesses, to convict both defendants of an atrocious assault and battery causing serious bodily harm to plaintiff. Ho good reason for reversing the judgment appears, and it is therefore affirmed.